SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) Dec. 7, 2010 Xcel Energy Inc. (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation) 001-3034 41-0448030 (Commission File Number) (IRS Employer Identification No.) 414 Nicollet Mall, Minneapolis, MN (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 612-330-5500 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. Xcel Energy Inc. management will meet with investors and participate in a panel discussion on Dec. 8, 2010.Management plans to update investors on Xcel Energy Inc.’s operations, business plans, reiterate plans for 2010 ongoing earnings to be in the upper half of the guidance range of $1.55 to $1.65 per diluted share and reiterate 2011 ongoing earnings guidance of $1.65 to $1.75 per diluted share. Interested investors may access the presentation materials at the following URL: http://www.xcelenergy.com This report made by Xcel Energy Inc. contains forward-looking statements within the meaning of Section 21E of the Securities and Exchange Act of 1934. The matters discussed herein, including our 2010 and 2011 full year earnings per share guidance and assumptions, and our capital expenditures forecast, are forward-looking statements that are subject to certain risks, uncertainties and assumptions. Such forward looking statements are intended to be identified in this document by the words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “objective,” “outlook,” “plan,” “project,” “possible,” “potential,” “should” and similar expressions. Actual results may vary materially. Forward-looking statements speak only as of the date they are made, and we do not undertake any obligation to update them to reflect changes that occur after that date. Factors that could cause actual results to differ materially include, but are not limited to: general economic conditions, including the availability of credit and its impact on capital expenditures and the ability of Xcel Energy and its subsidiaries to obtain financing on favorable terms; business conditions in the energy industry; actions of credit rating agencies; competitive factors, including the extent and timing of the entry of additional competition in the markets served by Xcel Energy and its subsidiaries; unusual weather; effects of geopolitical events, including war and acts of terrorism; state, federal and foreign legislative and regulatory initiatives that affect cost and investment recovery, have an impact on rates or have an impact on asset operation or ownership; or imposed environmental compliance conditions; structures that affect the speed and degree to which competition enters the electric and natural gas markets; costs and other effects of legal and administrative proceedings, settlements, investigations and claims; actions of accounting regulatory bodies; and the other risk factors listed from time to time by Xcel Energy in reports filed with the Securities and Exchange Commission (SEC), including Risk Factors in Item 1A and Exhibit 99.01 of Xcel Energy’s Annual Report on Form 10-K for the year ended Dec. 31, 2009 and Quarterly Reports on Form 10-Q for the quarters ended March 31, 2010, June 30, 2010 and Sept. 30, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Xcel Energy Inc. (a Minnesota Corporation) /s/ DAVID M. SPARBY David M. Sparby Vice President and Chief Financial Officer Dec. 7, 2010 3
